Citation Nr: 0946234	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  04-07 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased initial evaluation for service-
connected posttraumatic stress disorder (PTSD), evaluated as 
10 percent disabling prior to February 3, 2005, and as 50 
percent disabling prior to September 14, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from August 1965 to May 1968.  

This appeal to the Board of Veterans Appeals (Board) arises 
from a December 2002 rating action which granted service 
connection for PTSD, evaluated as 10 percent disabling, and 
which assigned an effective date for service connection of 
September 3, 2002.  The Veteran appealed the issue of 
entitlement to an increased initial evaluation, and on 
several occasions the RO subsequently increased his 
evaluation (discussed in greater detail, infra).  In April 
2008, the Board remanded the claim for additional 
development.  


FINDINGS OF FACT

1.  For the period from September 3, 2002 to February 2, 
2005, the Veteran's PTSD is shown to be productive of 
symptoms that included depression, anxiety, social isolation, 
feeling hopeless, and sleep disturbances, and occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks; but not occupational and social 
impairment with reduced reliability and productivity.  

2.  For the period from February 3, 2005 to September 14, 
2007, the Veteran's PTSD is shown to be productive of 
symptoms that included anxiousness, depression, moderate 
sleep disturbance, and isolating behavior, but not 
occupational and social impairment, with deficiencies in most 
areas.    


CONCLUSIONS OF LAW

1.  For the period from September 3, 2002 to February 2, 
2005, the criteria for an evaluation of 30 percent, and no 
more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, 
Diagnostic Code 9411 (2009).   

2.  For the period from February 3, 2005 to September 14, 
2007, the criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 
9411 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Initial Evaluation

The Veteran asserts that he is entitled to an increased 
initial rating for his service-connected PTSD.  He has 
argued, in part, that VA failed to take into account the 
effect of his use of alcohol, used for control of his 
symptoms, on his functioning.  

With regard to the history of the disability in issue, see 38 
C.F.R. § 4.1 (2009), the Veteran's service records show that 
he served in Vietnam as a medic with the 173rd Airborne 
Brigade, and that his awards include the Combat Medical 
Badge.  The medical evidence shows that the Veteran began 
receiving treatment for psychiatric symptoms as early as 
1998, with notations of anxiety, medications that included 
Paxil and Celexa, and diagnoses that included anxiety and 
PTSD.  

In December 2002, the RO granted service connection for PTSD, 
evaluated as 10 percent disabling.  The RO assigned an 
effective date for service connection of September 3, 2002.   

The Veteran appealed the issue of entitlement to an increased 
initial evaluation.  In June 2007, the RO increased the 
Veteran's rating for PTSD to 50 percent, and assigned an 
effective date for the 50 percent rating of February 3, 2005.  
In September 2009, the RO increased the Veteran's rating for 
PTSD to 100 percent, and assigned an effective date for the 
100 percent rating of September 14, 2007.  Since these 
increases did not constitute a full grant of the benefits 
sought, the increased initial rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
However, as a total schedular rating is in effect as of 
September 14, 2007, the claim is moot as of that date.  
  
Given the foregoing, the issue may be stated as: entitlement 
to an increased initial evaluation for service-connected 
PTSD, evaluated as 10 percent disabling prior to February 3, 
2005, and as 50 percent disabling prior to September 14, 
2007.    

The Veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The RO has evaluated the Veteran's PTSD under 38 C.F.R. § 
4.130, Diagnostic Code (DC) 9411.  

Under DC 9411, a 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactory, with routine behavior, self care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; or mild memory loss (such 
as forgetting names, directions, recent events).  Id.  

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: Suicidal ideations; 
obsessional rituals that interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.   

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See Quick Reference to the Diagnostic 
Criteria from DSM-IV at 47 (American Psychiatric Association 
1994) ("QRDC DSM-IV").  

Although some of the Veteran's recorded symptoms are not 
specifically provided for in the ratings schedule (e.g., such 
symptoms as nightmares), the symptoms listed at 38 C.F.R. § 
4.130 are not an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

A.  September 3, 2002 to February 2, 2005

The medical evidence includes VA progress notes, and a VA 
examination report.  This evidence shows that between 
September 3, 2002 and February 2, 2005, the Veteran received 
ongoing treatment for psychiatric symptoms.  A September 2002 
progress note shows that he reported having symptoms that 
included depression, anxiety, social isolation, feeling 
hopeless, and sleep disturbances.  He was noted to be using 
Citalopram for control of his symptoms.  He was assigned a 
GAF score of 55.  An October 2002 progress note contains a 
GAF score of 40; he was assigned a GAF score of 50 in 
November 2002, 55 in September 2003, 60 in November 2003, and 
65 in November 2004.   
 
A November 2002 VA examination report shows the following: 
the Veteran reported increased symptomatology following a 
unit reunion; he had been drinking six to eight beers per 
night; he was taking Celexa; he has been married for 36 
years, he has been with his wife continuously, and they get 
along "fairly well"; he had angry outbursts, sleep 
difficulties, disliked crowds, an exaggerated startle 
response; anxiety, and panic attacks.  The Axis I diagnoses 
were major depressive disorder, alcohol abuse, and PTSD.  The 
Axis V diagnosis was a GAF score of 58.  In this regard, to 
the extent that the examiner attempted to attribute part of 
the GAF score to symptoms other than those of PTSD, a GAF 
score is a global assessment of functioning, and the Board 
declines to attempt to differentiate any aspect of this GAF 
score.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

The Board finds that the criteria for a 30 percent rating 
have been met.  In summary, in October 2002, the Veteran was 
afforded a GAF score of 40, which is evidence of some 
impairment in reality testing or communication.  In a 
November 2002 progress note he was afforded a GAF score of 
50, which is evidence of serious symptoms.  Several other GAF 
scores ranged between 55 and 60, which indicate the presence 
of at least moderate symptoms.  There was one GAF score of 
65, indicating mild symptoms.  See QRDC DSM-IV.  He is shown 
to have required the use of medication for control of his 
psychiatric symptoms, and to have repeatedly reported 
symptoms that included depression, anxiety, social isolation, 
feeling hopeless, and sleep disturbances.  Accordingly, the 
Board finds that, overall, the evidence indicates the 
presence of moderate PTSD symptomatology that is 
representative of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, and that 
the criteria for a 30 percent rating for PTSD have been met 
under DC 9411.  To this extent, the appeal is granted.  

An evaluation in excess of 30 percent is not warranted.  In 
this regard, there is insufficient evidence of such symptoms 
as flattened affect; irregular speech; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; and impaired abstract thinking, nor are the 
other PTSD symptoms shown to have resulted in such 
impairment.  The VA progress notes show that the Veteran 
reported some anxiety and depression.  However, a November 
2002 report shows that he also reported feeling "really 
good," and that he denied depression, nightmares, and said 
that he felt normal.  These progress notes show that his 
appearance, thought process, thought content, associations, 
insight and judgment, and fund of knowledge were repeatedly 
all found to be within normal limits.  In addition, the 
November 2002 VA examination report shows that he was 
oriented times three, with adequate memory and concentration, 
mild to moderate sleep disturbance, and no indication of 
delusions, hallucinations, or a formal thought disorder.  The 
report notes a fairly good post-military adjustment to 
civilian life, with some hobbies, and some social 
connectedness, and that "the level of social and industrial 
impairment did not appear to be very great in view of the 
patient's generally fairly good functioning, both socially 
and industrially."  The Veteran was noted to fly an 
ultralight airplane once a week during warm-weather months, 
and to go to related meetings once a month.  Finally, with 
regard to employment, the September 2002 progress note shows 
that the Veteran reported that he had retired after 33 years 
as a quality control supervisor.  The November 2002 VA 
examination report notes that he worked 30 to 35 hours for a 
lawn-mowing business.  A November 2004 progress note shows 
that the Veteran reported working part-time for a flooring 
company, and that, "I get along with people and make new 
friends.  I think the past year has been pretty good."  

In summary, the Veteran's symptoms are not shown to be 
sufficiently severe to have resulted in occupational and 
social impairment with reduced reliability and productivity, 
and the Board has determined that the preponderance of the 
evidence shows that the Veteran's PTSD more closely resembles 
the criteria for not more than a 30 percent rating.  The 
Board therefore finds that the evidence does not show that 
the Veteran's symptoms are of such severity to approximate, 
or more nearly approximate, the criteria for an evaluation in 
excess of 30 percent under DC 9411.  See 38 C.F.R. § 4.7.   

B.  February 3, 2005 to September 14, 2007

The RO has evaluated the Veteran's PTSD as 50 percent 
disabling for the period between February 3, 2005 and 
September 14, 2007.  

The relevant medical evidence is summarized as follows:

VA progress notes show that the Veteran received ongoing 
treatment for psychiatric symptoms, with GAF scores ranging 
between 55 and 65.  Reports dated in September 2005, and July 
and October of 2006, show that his appearance, thought 
process, thought content, associations, insight and judgment, 
and fund of knowledge were repeatedly all found to be within 
normal limits.  

A VA examination report, dated in February 2005, indicates 
that the examination was performed on February 3, 2005.  This 
report shows that the Veteran reported the following: poor 
sleep, but no nightmares, night sweats, or flashbacks; daily 
intrusive thoughts of combat, with anger and sadness, and 
some feelings of guilt; his medications had alleviated much 
of his anger symptoms; an exaggerated startle response; an 
aversion to crowds and closed spaces; no suicidal ideation 
for several years; his marital situation was unchanged; he 
had a good relationship with his daughter; he continued to 
work for a neighbor's lawn-mowing business, but spent time in 
two different states, and he helped out his son in the 
construction business; he enjoyed woodworking and took walks 
on a nightly basis; he had increased his level of socializing 
and he enjoyed it; he drank about four light beers per night.  
On examination, remote and recent memory were good; he was 
oriented in all spheres; speech was normal, although his 
emotion increased when discussing Vietnam; though process was 
unremarkable; there was no suicidal or homicidal ideation; 
there were no delusions, ideas of reference, or feelings of 
unreality; abstractability and concentration were 
satisfactory; mood was mildly irritable; judgment was good; 
insight was fair.  The Axis I diagnosis was chronic PTSD, 
recurrent major depressive disorder, and alcohol abuse.  The 
Axis V diagnosis was a current GAF score of 50, with a high 
for the past year of 55.  The examiner indicated that the 
Veteran had moderate symptoms.  

A VA examination report, dated in June 2007, indicates that 
the Veteran reported the following: he had not been 
hospitalized since his last examination; he spend part of the 
year in Arizona, during which time he did not receive 
psychiatric care; he had not had any psychiatric care since 
October 2006; his mood and irritability had been lessened 
with use of Buspirone; he had some nightmares; he denied 
having suicidal or homicidal thoughts, ideations, or plans; 
he drank two times per week or less and had no recent 
alcohol-related consequences; he  avoided stores in malls and 
generally avoided being around people; he went to church and 
planned on going to an out-of-state unit reunion the 
following month; he took Setraline and Wellbutrin; he had 
some sleep difficulties and was sensitive to noises; 
generally he did not have nightmares related to combat; he 
had an exaggerated startle response, disliked closed spaces, 
and he often had daily thoughts of Vietnam.  The report notes 
that behavioral indicators were mostly within normal limits, 
with the exception of some anxiousness and depression.  With 
regard to employment, the recorded history is not entirely 
clear, but appears to show that the Veteran reported "on-
and-off" status as a warehouse manager and supervisor, with 
some difficulties with co-workers; that he last worked in the 
winter of 2006.  On examination, speech was logical and 
related; there was no indication of hallucinations, 
delusions, or a formal thought disorder.  He did not indicate 
obsessive thoughts, but had a psychological defense of 
keeping busy.  There was no flight of ideas or loosening of 
associations.  He was oriented times three with adequate 
memory and concentration.  There was moderate sleep 
disturbance.  The impression noted that the Veteran had a 
slight increase in his level of impairment following leaving 
the workforce; that he showed deficiencies in many areas of 
his life, including work, family relations, and mood; and 
that he preferred to stay home and isolate.  The Axis I 
diagnoses were PTSD, major depressive disorder, and alcohol 
abuse (in remission).  The Axis V diagnosis was a GAF score 
of 52.  

The Board finds that for the period from February 3, 2005 to 
September 14, 2007, an evaluation in excess of 50 percent is 
not warranted.  The Veteran's symptoms are not shown to be 
sufficiently severe to have resulted in occupational and 
social impairment, with deficiencies in most areas, and the 
Board has determined that the preponderance of the evidence 
shows that the Veteran's PTSD more closely resembles the 
criteria for not more than a 50 percent rating.  The findings 
as to the Veteran's speech, associations, affect, mood, 
insight, and judgment, are not shown to be sufficiently 
severe to warrant an increased rating.  In this regard, the 
findings note that his orientation, appearance, thought 
process, thought content, associations, insight and judgment, 
and fund of knowledge were repeatedly all found to be within 
normal limits.  The VA examination reports similarly show 
that he has anxiousness and depression, moderate sleep 
disturbance, and isolating behavior, but that there were no 
defects noted in his speech, memory or concentration.  There 
is no indication of hallucinations, delusions, or a formal 
thought disorder, no flight of ideas, and no loosening of 
associations.  His "current" GAF scores were between 50 and 
65, with a "highest in the past year" score of 55 (in the 
February 2005 VA examination report).  To the extent that the 
GAF score of 50 indicates the presence of severe symptoms, 
see QRDC DSM-IV, this is not per se evidence of the criteria 
for a 70 percent rating, and the Board finds that when this 
score is read in context with the findings in the February 
2005 VA examination report, to include the "highest in the 
past year" score of 55 (i.e., moderate symptomatology), as 
well as the other medical evidence of record, this evidence 
is insufficient to warrant a rating in excess of 50 percent.  
See Brambley v. Principi, 17 Vet. App. 20, 26 (2003) 
(although a GAF score may be indicative of a certain level of 
occupational impairment, it is only one factor in determining 
an appellant's degree of disability).  Finally, although the 
June 2007 VA examiner noted that the Veteran had "a slight 
increase in his level of impairment following leaving the 
workforce" (in 2006), it was also noted that the Veteran had 
not had any psychiatric care whatsoever between October 2006 
and the examination.  This is a period of about seven months.  
In addition, the assigned "current" GAF score (of 52) was 
actually higher than the "current" GAF score given to the 
Veteran at the time of his last VA examination in 2005 (i.e., 
a score of 50).  

In summary, the Veteran's symptoms are not shown to be 
sufficiently severe to have resulted in occupational and 
social impairment, with deficiencies in most areas, and the 
Board has determined that the preponderance of the evidence 
shows that the Veteran's PTSD more closely resembles the 
criteria for not more than a 50 percent rating.  

C.  Conclusion

With regard to both of the time periods in issue, to the 
extent that the claim has been denied, the Board has 
determined that the evidence does not show that the Veteran's 
symptoms are of such severity to approximate, or more nearly 
approximate, the criteria for an evaluation in excess of that 
currently assigned under DC 9411.  See 38 C.F.R. § 4.7.  

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  Thus, the Board has 
reviewed the entirety of the disability picture, but finds 
that it is not so exceptional or unusual as to render 
impractical the application of the regular schedular 
criteria.  There is no indication of an exceptional 
disability picture such that the schedular evaluation for the 
service-connected chronic PTSD is inadequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  In 
this case, there is some evidence that the Veteran's PTDS 
affects his ability to function at work.  However, the 
evidence does not show any hospitalization for psychiatric 
symptoms, and the severity of his PTSD is not shown to be so 
severe as to render his schedular evaluation inadequate, and 
to warrant referral.  Thun.  The Board therefore finds that 
the evidence is insufficient to show that exceptional or 
unusual circumstances exist, or that there is marked 
interference with employment, to suggest that the Veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96, 61 Fed. Reg. 66749 (1996).   

In deciding the Veteran's increased initial evaluation claim, 
the Board has considered the determination in Fenderson and 
Hart, and whether the Veteran is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  The evidence of record supports 
the conclusion that the Veteran is not entitled to additional 
increased compensation during any time within the appeal 
period, except as noted.  The Board therefore finds that the 
evidence is insufficient to show that the Veteran had a 
worsening of his PTSD such that an increased initial 
evaluation is warranted, except as noted.  

To the extent that the claim has been denied, the Board 
considered the benefit-of-the-doubt rule; however, as the 
preponderance of the evidence is against the appellant's 
claims, such rule is not for application. 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

II.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in December 2003, May 2008, and March 2009.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); see also Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).    

None of the VCAA notices complied with the requirement that 
the notice must precede the adjudication.  However, any 
defect with respect to the timing of the VCAA notices in this 
case was nonprejudicial.  There is no indication that the 
outcomes of the claim has been affected (in fact, the claim 
has been partially granted), as all evidence received has 
been considered by the RO.  The Veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim, as he has been afforded the 
opportunity to submit additional argument and evidence, which 
he has done.  After issuing the VCAA letters discussed above, 
the RO reconsidered the appellant's claim, as evidenced by 
the September 2009 Supplemental Statement of the Case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) 
(holding that VA cured any failure to afford statutory notice 
to claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  For these reasons, the timing of the 
VCAA notices was not prejudicial.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).  

The RO has provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issue on 
appeal have been obtained and are associated with the 
Veteran's claims file.  The RO has obtained the Veteran's VA 
and non-VA medical records.  The Veteran has been afforded 
examinations.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

For the period from September 3, 2002 to February 2, 2005, a 
rating of 30 percent, and no more, for service-connected PTSD 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.  

For the period from February 3, 2005 to September 14, 2007, a 
rating in excess of 50 percent for service-connected PTSD is 
denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


